                      Case 1:18-cr-00807-LTS Document 24 Filed 03/06/20 Page 1 of 1
Federal Defenders                                                                              Southern District
                                                                52 Duane Street-10th Aoor, New York, NY 10007
OF NEW YORK, INC.                                                         Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                           St,..rJ;....,, Di,rn<-1 uf N..,.        rm
/Ja1·id E, Patton                                                                                .f._*1¥11{{.:-r 1~ . .Rnm w
E'xt>cutin• Dirvcmr                                                                              1\1wnte~-in-ChmJJ1t
'uhl. lthJl'HtT-iu-f 'hr~:f




     March 6, 2020

     By ECF                                                          USDC SpNY
                                                                     DOCUMENT
     Honorable Laura Taylor Swain
                                                                     ELECTRO:\IC.-\LLY FILED                                   ,
     United States District Judge
     Southern District of New York                                                                      l
                                                                                         3_~_
                                                                                            _9-- ioto _ '
    500 Pearl Street, Room 1640                                                                  ·----------'
    New York, NY 10007

    Re: United States v. Alfarabick Mally, 18 Cr. 807 (LTS)

     Dear Judge Swain:

    I write to respectfully request an adjournment of the March 11 VOSR conference for
    approximately 30 days. Mr. Mally's next state court appearance is also March 11. He believes his
    state case is close to a resolution but does not expect it to resolve at the next appearance. I
    therefore request an adjournment since the resolution of Mr. Mally's state cases will greatly
     impact the likely resolution of his VOSR. The Government and the Probation Office consent to
    this request.

    Respectfully submitted,
                                                                  11c ~~ l ) ~4.""1.fl.ed.
    Isl Jonathan Marvinny
    Jonathan Marvinny
                                                                  ~ -A-pt\'l '"' 9--o J--o, a.K'
    Assistant Federal Defender
                                                                     l\'.(){J ~;
    212.417.8792
    jonathan_ marvinny@fd.org
                                                                             SO ORDERED:

                                                                                                    3(qf ~ -
    cc:      Alexander Li, Esq. (by ECF)
             George L. Olivares, U.S. Probation (by email)
